              Case 2:20-cv-02012-RDP Document 64 Filed 03/25/21 Page 1 of 3                             FILED
                                                                                               2021 Mar-25 AM 09:18
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ALABAMA

 D.S.,                                                )
                                                      )
                 Plaintiff,                           ) Honorable Judge R. David Proctor
                                                      )
                 v.                                   ) Case No.: 2:20-cv-02012-RDP
                                                      )
                                                      )
                                                      )
 JEFFERSON DUNN, et al.,                              )
                                                      )
                 Defendants.                          ) JURY TRIAL DEMANDED
                                                      )
                                                      )


            PLAINTIFF’S UNOPPOSED MOTION FOR A STAY OR
  EXTENSION OF TIME TO RESPOND TO DEFENDANTS’ MOTIONS TO DISMISS


         Plaintiff D.S., by and through his attorneys with the law firms of Loevy & Loevy and the

Dagney Johnson Law Group, respectfully moves this Honorable Court to stay the briefing in

response to Defendants’ motions to dismiss, Dkts. 58, 60, pending the filing of Plaintiff’s amended

complaint, or, in the alternative, for an extension of 11 days to respond to Defendants’ Motions to

Dismiss pursuant to Rule 6 of the Federal Rules of Civil Procedure. In support of this motion,

Plaintiff states as follows:

         1.       Plaintiff has consulted with Defendants via email, who have indicated that they do

not oppose the relief sought in this motion.

         2.       On March 15, 2021, Defendants filed two separate motions to dismiss Plaintiff’s

Complaint, totaling 42 pages. Dkts. 68-61. Each motion raises 10 discrete issues. Id.

         3.       The Court, through its standing order, requires parties to respond to a non-

summary-judgment motion within 10 days of the motion’s filing.




                                                  1
             Case 2:20-cv-02012-RDP Document 64 Filed 03/25/21 Page 2 of 3




        4.       In response to the motions to dismiss, Plaintiff intends to file an amended complaint

as of right under Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure. Plaintiff will file his

amended complaint by April 5 in accordance with the Rule.

        5.       Thus, Plaintiff respectfully asks this Court to either stay the briefing on Defendants’

motions to dismiss in anticipation of Plaintiff’s forthcoming amended complaint, or, in the

alternative, to allow Plaintiff an extension of 11 days, until April 5, in which to file his response.

        6.       Plaintiff does not seek this extension for the purpose of delay. Plaintiff’s counsel

have been working diligently to prepare an amended complaint and response brief, but have been

occupied with time-sensitive tasks in other matters, including the drafting of two federal appellate

briefs and a summary judgment response brief, and preparing for and conducting previously

scheduled depositions.



        WHEREFORE, Plaintiff respectfully moves this Honorable Court to either stay the

briefing on Defendants’ motions to dismiss in anticipation of Plaintiff’s forthcoming amended

complaint, or, in the alternative, to allow Plaintiff an extension of 11 days, until April 5, in which

to file his responses.



                                                Respectfully submitted,
                                                D.S.
                                                BY: /s/ Megan Pierce
                                                 Counsel of Record

                                                BY: /s/ Anil Mujumdar
                                                 Local Counsel


*Ruth Z. Brown (pro hac vice) (IL No. 6299187)
Megan Pierce (pro hac vice) (CA No. 314044)
Attorneys for Plaintiff
LOEVY & LOEVY

                                                   2
         Case 2:20-cv-02012-RDP Document 64 Filed 03/25/21 Page 3 of 3




311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Telephone: 312-243-5900
Fax: 312-243-5902
Email: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, Alabama 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com
* Local Counsel



                               CERTIFICATE OF SERVICE

       I, Megan Pierce, hereby certify that on March 25, 2021, I caused the foregoing to be filed

using the Court’s CM/ECF system, serving all counsel of record.

                                                    /s/ Megan Pierce
                                                    One of Plaintiff’s Attorneys




                                               3
